Citation Nr: 1520155	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  03-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to November 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions by the by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The issues involving service connection for headaches and a low back disorder are addressed in the Remand portion of the decision below.


FINDING OF FACT

In December 2004, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issue of entitlement to service connection for a sleep disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to on the issue of entitlement to service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In December 2004, the Veteran attorney submitted a written statement which withdrew the appeal for the issue of entitlement to service connection for a sleep disorder.  Thus, there remain no allegations of error of fact or law with regard to this issue for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal of this issue is warranted.


ORDER

The appeal for entitlement to service connection for a sleep disorder is dismissed.  


REMAND

In June 2005, the Veteran submitted his substantive appeal on the issue involving service connection for a low back disorder on a VA Form 9.  He indicated he wanted an in-person hearing before the Board in either Washington, DC or at the RO.  Because of the difficulty in contacting the Veteran it is unclear if he still desires a hearing.  This must be clarified.  

The record contains notice that the Veteran was hospitalized at VA medical facilities for treatment for spinal surgery in October 2010 and for treatment of low back pain in May 2011.  However, the actual treatment records are not of record.  Complete copies of the Veteran VA medical records must be obtained.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

There is evidence of record showing treatment for back pain during service, and evidence possibly linking the claimed headaches to the Veteran's service-connected psychiatric disorder; VA examinations are warranted.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to clarify whether he still desires to have a hearing before the Board.  If he still wants a hearing, the RO must schedule the requested hearing.  

2.  The Veteran must be contacted to afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims for service connection for headaches and a back disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must obtain complete copies of the Veteran's VA treatment records from 2003 to the present, to include his VA inpatient treatment records for spinal surgery in October 2010 and for treatment of low back pain in May 2011.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  The Veteran must be afforded the appropriate VA examination for headaches to determine whether any headache disorder is related to his military service or to any service-connected disability.  The report of examination must include a detailed account of all manifestations of symptoms involving headaches found present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The claims file, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must indicate if the Veteran any currently or previously diagnosed disorder is related to his military service or to a service-connected disorder.  The examiner must also indicate whether any currently or previously diagnosed headaches are symptoms of the Veteran's service-connected PTSD, or are a separate and distinct disorder that is related to or aggravated by the service-connected PTSD.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded the appropriate VA examination to determine whether any back disorder is related to the Veteran's military service, to include as due to a reported injury.  The report of examination must include a detailed account of all manifestations of symptoms involving the back found present.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.  The claims file, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must indicate if the Veteran any currently or previously diagnosed back disorder is the result of his military service, to include as being related to the noted symptoms of back pain treated during service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  The claim for service connection for headaches must be adjudicated on a direct basis and secondary to the service-connected PTSD.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative along with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


